EXHIBIT 10.14
 
First Amendment to the

Consulting Agreement
 
This First Amendment (the “Amendment”) to the Consulting Agreement made by and
between Merge Healthcare Incorporated, a Delaware corporation ("Merge
Healthcare"), and Merrick RIS LLC ("Merrick RIS") which was effective on January
1, 2009 (the “Agreement”) is hereby amended effective as of January 1, 2010 (the
“Amendment Effective Date”).
 
WHEREAS, Merrick RIS has a significant investment in Merge Healthcare and is
interested in providing certain management consulting, advice and technical
services to Merge Healthcare in regards to Merge Healthcare’s business; and
 
WHEREAS, Merge Healthcare desires to continue to procure certain management
consulting, expertise and technical services from Merrick RIS pursuant to the
terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual benefits and promises contained
herein, the sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows.


The following sections of the Agreement are hereby deleted and replaced as
follows.


1.  
Section 3(a) of the Agreement is deleted in its entirety and replaced as
follows.



 
3.
a.
Term.  The term of this Agreement shall be twenty-four (24) consecutive months
running from the Effective Date hereof and shall terminate, unless otherwise
terminated as provided herein, at the close of business on December 31,
2011.  Upon expiration of the initial term of this Agreement, the Parties may
extend the Agreement upon such written terms as the Parties may mutually agree.



2.  
Section 3(b) of the Agreement is hereby deleted in its entirety and replaced
with the following language.



 
3.
b.
Voluntary Termination.  This Agreement may be voluntarily terminated by the
written consent of the Parties hereto.

 
  3.
Section 4 of the Agreement is hereby deleted in its entirety and replaced with
the following language.



 
4.
Fees.  Merge Healthcare shall pay Merrick RIS a flat rate fee of USD $250,000
for each transaction through which Merge Healthcare acquires the stock or any
portion of the assets of a third party and such transaction results in a
definitive agreement executed by both parties during the term of this
Agreement.  Payment shall be due from Merge Healthcare to Merrick RIS within
five (5) business days of the closing of that transaction.  In the event that
Merrick RIS is successful in selling all or substantially all of Merge
Healthcare or the assets thereof to a third party, Merrick RIS shall receive a
payment of one percent (1%) of the total consideration of the transaction which
results in the execution of a definitive agreement during the term of this
Agreement.  In such event, payment shall be in cash and due by Merge Healthcare
to Merrick RIS within five (5) business days of the transaction closing.  Merge
Healthcare agrees to reimburse Merrick RIS for the actual and reasonable
business expenses incurred by Merrick RIS in connection with the performance of
services on behalf of Merge Healthcare as required hereunder.  Such expenses
shall be invoiced to Merge Healthcare on a monthly basis and shall be payable no
later than the 15th day after receipt of such invoice.    Merrick RIS
acknowledges and agrees that the reimbursement of any third party legal,
financial or other professional fees and any material expenses incurred shall be
subject to prior authorization of an appropriate officer of Merge
Healthcare.  Merge Healthcare acknowledges and agrees that it has an obligation
to ensure that its resources will be available to provide assistance to Merrick
RIS with respect to the services provided hereunder.  The Parties further agree
that Merge Healthcare may consider a discretionary performance fee which amount
shall be at the sole option, control and discretion of Merge Healthcare
management and with the approval of the Merge Healthcare Board of Directors.

 
Except as otherwise expressly set forth in this Amendment, all terms and
conditions of the Agreement  shall remain unchanged and in full force and
effect.  All capitalized terms that are used but not defined in this Amendment
shall have the same meaning as that which is set forth in the Agreement. To the
extent any provision of this Amendment conflicts with any provision of the
Agreement, this Amendment shall control.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date and year first above written.




MERGE HEALTHCARE
INCORPORATED                                                                           MERRICK
RIS LLC






By:  ________________________________                                                                    
By:  ____________________________


Its:  _________________________________                                                                   Its:  ____________________________


Date:  _______________________________                                                                    Date:  __________________________